PER CURIAM.
Appellants, defendants in the trial court, seek reversal of an adverse judgment for damages following a directed verdict on the issues of liability in an action resulting from an automobile accident.
On a stormy September afternoon one Galit, while traveling in a southerly direction in the western-most lane of a curved four-lane road with no median strip, applied his brakes whereupon his vehicle skidded across the other three lanes of the road and into a slight ravine at the northeasterly approach to a bridge which enters the Naval Air Station in Pensacola. Observing Galit’s vehicle, Mrs. Shack, who was driving a vehicle behind the Galit vehicle in the eastern-most southbound lane of the same road brought her vehicle to a complete stop. Mrs. Shack testified that she brought her vehicle to a complete stop in her lane of traffic while Nagelin testified that her automobile was straddling the line dividing the two southbound lanes. Appellee Fisher was a passenger in the Shack vehicle at the time of the above mentioned events. Nagelin was driving his automobile in a southerly direction behind Mrs. Shack’s vehicle. He testified that he attempted to stop but that his car went into a skid, striking the stopped Shack vehicle. The relative locations of the vehicles, distances and times varied according to the several witnesses who testified.
The law is so well-settled as to render citations of authority superfluous that contested issues of material fact are to be re*314solved by the trier of the fact, in this case the jury.
REVERSED.
BOYER, C. J., RAWLS, J., and WARREN, LAMAR, Associate Judge, concur.